       Case 3:20-cv-01525-SK Document 15 Filed 03/24/20 Page 1 of 3




 1   MAYER BROWN LLP
     GRAHAM (GRAY) BUCCIGROSS (SBN 234558)
 2   gbuccigross@mayerbrown.com
     Two Palo Alto Square, Suite 300
 3   3000 El Camino Real
     Palo Alto, CA 94306-2112
 4   Telephone: (650) 331-2000
     Facsimile: (650) 331-2060
 5
     A. JOHN P. MANCINI (pro hac vice pending)
 6   jmancini@mayerbrown.com
     OLENA V. RIPNICK-O’FARRELL (pro hac vice pending)
 7   oripnick-ofarrell@mayerbrown.com
     1221 Avenue of the Americas
 8   New York, NY, 10020-1001
     Telephone: (212) 506-2500
 9   Facsimile: (212) 262-1910

10
     Attorneys for Defendants YouTube LLC
11   and Google LLC

12
                               UNITED STATES DISTRICT COURT
13
                            NORTHERN DISTRICT OF CALIFORNIA
14
15
     MARK MAHON,                                  CASE NO. 3:20-cv-01525-SK
16
                        Plaintiff,                STIPULATION TO EXTEND TIME TO
17                                                RESPOND TO PLAINTIFF’S COMPLAINT
           v.
18
     YOUTUBE LLC, et al.,
19                                                Judge: Hon. Sallie Kim
20                   Defendants.
21
22
23
24
25
26
27
28

                            STIPULATION TO EXTEND TIME TO RESPOND TO PLAINTIFF’S COMPLAINT
                                                                    CASE NO. 3:20-cv-01525-SK
        Case 3:20-cv-01525-SK Document 15 Filed 03/24/20 Page 2 of 3




 1          Pursuant to Local Rule 6-1(a), the Parties hereby stipulate to extend the time for

 2   Defendants YouTube LLC and Google LLC to file their answers or otherwise respond to

 3   Plaintiff’s Complaint for Copyright Infringement and Infringement of Right of the Author filed

 4   March 2, 2020 [Doc. 1], such that Defendants shall have up to and including April 15, 2020, to

 5   respond. This stipulation does not alter the date of any event or any deadline already fixed by

 6   Court order.

 7          IT IS SO STIPULATED.

 8   DATED: March 24, 2020                          MAYER BROWN LLP

 9                                                  By: /s/ Graham (Gray) Buccigross
                                                    MAYER BROWN LLP
10                                                  GRAHAM (GRAY) BUCCIGROSS (234558)
                                                    gbuccigross@mayerbrown.com
11                                                  Two Palo Alto Square, Suite 300
                                                    3000 El Camino Real
12                                                  Palo Alto, CA 94306-2112
                                                    Telephone: (650) 331-2000
13                                                  Facsimile: (650) 331-2060
14                                                  A. JOHN P. MANCINI
                                                    jmancini@mayerbrown.com
15                                                  OLENA V. RIPNICK-O’FARRELL
                                                    oripnick-ofarrell@mayerbrown.com
16                                                  1221 Avenue of the Americas
                                                    New York, NY, 10020-1001
17                                                  Telephone: (212) 506-2500
                                                    Facsimile: (212) 262-1910
18
19                                                  Attorneys for Defendants YouTube LLC and
                                                    Google LLC
20
                                                    By: /s/ Mark Mahon
21                                                  MARK MAHON
                                                    Mariners Rest
22                                                  Mariners View Avenue
                                                    Passage West
23                                                  Cork, Ireland
                                                    Telephone: + 353 87 742 4444
24                                                  movieman1000@live.com
25                                                  Plaintiff, appearing pro se
26
            Pursuant to Civil L.R. 5-1(i)(3), I Graham (Gray) Buccigross, attest under penalty of
27
     perjury that concurrence in the filing of this document has been obtained by all signatories.
28
                                                      1
                             STIPULATION TO EXTEND TIME TO RESPOND TO PLAINTIFF’S COMPLAINT
                                                                     CASE NO. 3:20-cv-01525-SK
       Case 3:20-cv-01525-SK Document 15 Filed 03/24/20 Page 3 of 3




 1   Dated: March 24, 2020                     /s/ Graham (Gray) Buccigross____
                                                   Graham (Gray) Buccigross
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                  2
                             STIPULATION TO EXTEND TIME TO RESPOND TO PLAINTIFF’S COMPLAINT
                                                                     CASE NO. 3:20-cv-01525-SK
